Appeal Dismissed and Memorandum Opinion filed September 27, 2022.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-22-00128-CV

                  JASON ANTHONY SAMUEL, Appellant

                                      V.
                    ASHLEY CHERICK BYRD, Appellee


                   On Appeal from the 245th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-10420

                        MEMORANDUM OPINION

      This is an attempted appeal from an order signed November 30, 2021.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending
parties and claims, the orders remain interlocutory and unappealable until final
judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      The record does not reflect disposition of appellee Ashley Cherick Byrd’s
counterclaim for attorney’s fees and the November 30, 2021 order does not state it
is a final judgment as to all claims and parties. See Lehmann v. Har–Con Corp., 39
S.W.3d 191, 192–93 (Tex. 2001) (“[A] judgment issued without a conventional
trial is final for purposes of appeal if and only if either it actually disposes of all
claims and parties then before the court, regardless of its language, or it states with
unmistakable clarity that it is a final judgment as to all claims and all parties.”); see
also In re K.M.B., 148 S.W.3d 618, 619 (Tex. App.—Houston [14th Dist.] 2004,
no pet.).

      On August 31, 2022, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
Jason Anthony Samuel filed a response demonstrating grounds for continuing the
appeal on or before September 12, 2022. See Tex. R. App. P. 42.3(a). Appellant’s
response fails to demonstrate that this court has jurisdiction over the appeal.

      We dismiss the appeal.



                                         PER CURIAM


Panel consists of Justices Spain, Poissant, and Wilson.




                                           2